           Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA                                              CASE NO. 20 -CR-188
                          -v-

HAMID AKHAVAN,                                                        DEFENDANT’S MOTION FOR
                                                                      BILL OF PARTICULARS
                 a/k/a “Ray Akhavan”,                                 PURSUANT TO FED. R. CRIM. P.
                                                                      7(f) AND MEMORANDUM OF
                                    Defendant.                        LAW IN SUPPORT
-----------------------------------------------------------------X


        COMES NOW, Defendant, HAMID AKHAVAN (“Mr. Akhavan”), by and through his

undersigned counsel of record, DAVID Z. CHESNOFF, ESQ., and hereby submits this Motion

for Bill of Particulars Pursuant to Fed. R. Crim. P. 7(f) and Memorandum of Law in Support.

        This Motion is made and based upon the papers and pleadings on file in this matter, and

the attached Memorandum of Points & Authorities.

        DATED this 11th day of May, 2020.
                                                             Respectfully submitted:
                                                             CHESNOFF & SCHONFELD

                                                                /s/ David Z. Chesnoff
                                                             DAVID Z. CHESNOFF, ESQ.
                                                             Admitted Pro Hac Vice
                                                             Nevada Bar No. 2292
                                                             520 South Fourth Street
                                                             Las Vegas, Nevada 89101
                                                             Tel: (702) 384-5563
                                                             dzchesnoff@cslawoffice.net
                                                             Attorney for Defendant Hamid Akhavan
       Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 2 of 15



                              TABLE OF CONTENTS
I.      INTRODUCTION…………………………………………………………………..1

II.     ARGUMENT………………………………………………………………………..1

        A. Identities of Uncharged Co-Conspirators and Others Involved in the Alleged
           Scheme (Requests 1, 2, and 3)…………………………………………………..4

        B. Identities of Allegedly Defrauded United States Banks and Other Financial
           Institutions and Their Means of Processing Payments
           (Requests 4, 5, and 6)……………………………………………………………7

        C. Dates and Locations of Mr. Akhavan’s Alleged “Miscoding” and List of Phony
           Merchants Allegedly Created (Requests 7 and 8)………………………….……9

        D. Whether the Relevant Transactions Involved Medical Marijuana
           (Request 9)……………………………………………………………………...11

III.    CONCLUSION……………………………………………………………………..11




                                         ii
 Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 3 of 15



                     TABLE OF AUTHORITIES


CASES                                                        PAGES(S)

United States v. Alegria,
No. 90-CR-0450, 1991 WL 33284 (S.D.N.Y. Mar. 7, 1991)………………….7, 8, 9

United States v. Altimari,
No. 93-CR-650, 1994 WL 116086 (S.D.N.Y. Mar. 25, 1994)…………………….. 9

United States v. Barnes,
158 F.3d 662 (2d Cir. 1998)……………………………………………………….. 2

United States v. Bin Laden,
92 F. Supp. 2d 225 (S.D.N.Y. 2000)………………………………………………. 4

United States v. Bortnovsky,
820 F.2d 572 (2d Cir. 1987)…………………………………………………...1, 2, 3

United States v. Davidoff,
845 F.2d 1151 (2d Cir. 1988)…………………..……………………………...2, 7, 9

United States v. Gupta,
No. 11-CR-907 (S.D.N.Y. Jan. 5, 2012)…………………………………………… 4

United States v. Hennessy,
No. 92-CR-0709, 1993 WL 137766 (S.D.N.Y. Apr. 23, 1993)………………...7, 10

United States v. Ikoli,
No. 16-CR-148, 2017 WL 396681 (S.D.N.Y. Jan. 26, 2017)……………………..10

United States v. Lino,
No. 00-CR-632, 2001 WL 8356 (S.D.N.Y. Jan. 2, 2001)………………………..4, 6

United States v. Nachamie,
91 F. Supp. 2d 565 (S.D.N.Y. 2000)……………………………………………..4, 5

United States v. O’Connor,
237 F.2d 466 (2d Cir. 1956)……………………………………………..………… 1

United States v. Orena,
32 F.3d 704 (2d Cir. 1994)………………………………………………………… 7

United States v. Pinto-Thomaz,
352 F. Supp. 3d 287 (S.D.N.Y. 2018)……………………………………..........4, 10


                                 iii
 Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 4 of 15



United States v. Rajaratnam,
No. 09-CR-1184, 2010 WL 2788168 (S.D.N.Y. July 13, 2010) ……………….7, 10

United States v. Rosenthal,
No. 91-CR-412, 1991 WL 267767 (S.D.N.Y. Dec. 3, 1991)……………………… 4

United States v. Savin,
No. 00-CR-45, 2001 WL 243533 (S.D.N.Y. Mar. 7, 2001)…………………….. 4, 6

United States v. Zandstra,
No. 00-CR-209, 2000 WL 1368050 (S.D.N.Y. Sept. 20, 2000)…………………… 7

FEDERAL RULES OF CRIMINAL PROCEDURE
Fed. R. Crim. P. 7(f)…………………………………………………………… 1, 11

Fed. R. Crim. P. 18……………………………………………………………….... 8

FEDERAL RULES OF EVIDENCE
Fed. R. Evid. 801(d)(2)(E)…………………………………………………………. 6




                                 iv
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 5 of 15



                    MEMORANDUM OF POINTS AND AUTHORITIES


I.     INTRODUCTION
       Defendant, Hamid Akhavan, through counsel, respectfully submits this memorandum of

law in support of his motion for a bill of particulars pursuant to Fed. R. Crim. P. 7(f). The

Superseding Indictment charges a wide-ranging conspiracy to commit bank fraud on an

unspecified number of “United States banks and other financial institutions” over the course of

an approximately three-year period (“[f]rom at least in or about 2016, up to and including in or

about 2019”). Superseding Indictment, p. 1, para. 1. The scheme is alleged to have involved

multiple unidentified and uncharged parties, including “several of the principals of the Online

Marijuana Marketplace Company,” certain “third party payment processors,” certain unnamed

“co-conspirators,” and the “dispensaries” that “contracted with the Online Marijuana

Marketplace Company to fulfill orders.” Id. at p. 2-3, para. 2-3.

       The Superseding Indictment provides very little factual detail in support of its broad

allegations. The document does not include a single date, the name of any individual or entity

other than the two Defendants, or the details any specific act undertaken by the Defendants in

furtherance of the alleged conspiratorial objective.

II.    ARGUMENT

       Fed. R. Crim. P. 7(f) allows district courts to “direct the government to file a bill of

particulars.” This Rule is intended “to enable the accused to meet the charges presented against

him” and accordingly “should be liberally interpreted to carry out this purpose.” United States v.

O’Connor, 237 F.2d 466, 476 (2d Cir. 1956). A bill of particulars may be necessary for a

defendant “to identify with sufficient particularity the nature of the charge pending against him,

thereby enabling [him] to prepare for trial” or “to prevent surprise.” United States v. Bortnovsky,


                                                 1
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 6 of 15



820 F.2d 572, 574 (2d Cir. 1987); see also United States v. Davidoff, 845 F.2d 1151, 1154 (2d

Cir. 1988). While a bill of particulars generally should not be used “as a means of learning the

government’s evidence and theories,” it will, “if necessary to give the defendant enough

information about the charge to prepare his defense, . . . be required even if the effect is

disclosure of evidence or of theories.” United States v. Barnes, 158 F.3d 662, 665 (2d Cir. 1998)

(citation omitted). Ultimately, “[t]he decision of whether or not to grant a bill of particulars rests

within the sound discretion of the district court.” Bortnovsky, 820 F.2d at 574.

       Here, the Superseding Indictment fails to sufficiently inform the Defendant of the

rudimentary factual details of the charged conspiracy to permit him to investigate and prepare

trial defenses. Accordingly, Mr. Akhavan requests that this Court Order the government to

provide a bill of particulars containing the following information:

       1. The identities of all alleged unindicted co-conspirators, including but not limited to:

               a. The “several . . . principals of the Online Marijuana Marketplace Company”
                  that allegedly “arranged for the money received from the Online Marijuana
                  Marketplace Company’s customers to be disguised as payments to over a
                  dozen phony online merchants and other non-marijuana businesses.”
                  Superseding Indictment, p. 2, para. 2.

               b. The “other co-conspirators” that allegedly “create[d] phony offshore
                  corporations and websites . . . and open[ed] offshore merchant bank
                  accounts.” Id.

               c. The “third party payment processors” (identified by name, location, and
                  ownership) that allegedly “worked with” the Defendants and “other co-
                  conspirators to create phony offshore corporations and websites . . . and open
                  offshore merchant bank accounts.” Id.

               d. The “other members of the conspiracy” that allegedly “used several strategies
                  to trick United States issuing banks into authorizing marijuana transactions for
                  the Online Marijuana Marketplace.” Id. at p. 10, para. 12.

       2. The identities of all dispensaries alleged to have sold marijuana in connection with
          any transaction that involved the deception of any United States bank or financial
          institution and each of their locations. See id. at p. 3, para. 3.

                                                  2
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 7 of 15



       3. The identities of all “offshore acquiring banks” that the Defendants and “other co-
          conspirators” allegedly used to process any transaction that involved the deception of
          any United States bank or financial institution and their locations. See id. at p. 10,
          para. 13.

       4. The identities of all “United States banks and other financial institutions” that were
          allegedly deceived by the Defendants’ scheme and their locations. See id. at p. 1,
          para. 1.

       5. The identities of the United States banks and other financial institutions that
          “offer[ed] payment processing services directly to merchants,” and the identities of
          the dispensaries involved in those transactions. Id. at p. 5, para. 7.

       6. The identities of the United States banks and other financial institutions that used
          Independent Sales Organizations or other third parties to process payments, and the
          identities of the dispensaries involved in those transactions. See id.

       7. The dates and locations of Mr. Akhavan’s alleged “miscoding” of any processing
          transaction and the name(s) of the specific United States bank(s) or financial
          institution(s) deceived as a result. See id. at p. 6, para. 9.

       8. A complete list of the “phony online merchants” allegedly created by the Defendants
          and others. See Superseding Indictment at p. 2, para. 2.

       9. Whether the illegal cannabis transactions allegedly involved the distribution of
          medical marijuana and, if so, the identities of any dispensaries that were solely
          involved in distributing medical marijuana, as contrasted to marijuana for sale for
          non-medical purposes.

As set forth more fully below, disclosure of the foregoing items is necessary to “enable[e] [Mr.

Akhavan] to prepare for trial” and “to prevent surprise.” Bortnovsky, 820 F.2d at 574.

///




                                                3
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 8 of 15



   A. Identities of Uncharged Co-Conspirators and Others Involved in the Alleged
      Scheme (Requests 1, 2, and 3)

       As a general matter, whether to require the government to identify unindicted co-

conspirators is a decision committed to the discretion of the district court judge. Indeed, “[t]he

Second Circuit has affirmed both the grant and the denial of such a request.” United States v.

Nachamie, 91 F. Supp. 2d 565, 572 (S.D.N.Y. 2000) (citing cases). Factors relevant to the

inquiry include, “(1) the number of co-conspirators; (2) the duration and breadth of the alleged

conspiracy; (3) whether the Government otherwise has provided adequate notice of the

particulars; (4) the volume of pretrial disclosure; (5) the potential danger to co-conspirators and

the nature of the alleged criminal conduct; and (6) the potential harm to the Government’s

investigation.” Id. While the case law on this issue has not been unanimous, judges in this

District have repeatedly granted requests similar to the ones at issue here. See, e.g., United

States v. Pinto-Thomaz, 352 F. Supp. 3d 287, 303 (S.D.N.Y. 2018) (Rakoff, J.) (granting

“motion for a bill of particulars as to the identities of unindicted co-conspirators”); United States

v. Gupta, No. 11-CR-907 (S.D.N.Y. Jan. 5, 2012) (Rakoff, J.) (ordering government to “disclose

co-conspirators”); United States v. Lino, No. 00-CR-632, 2001 WL 8356, at *12 (S.D.N.Y. Jan.

2, 2001) (“Requests for names of unindicted co-conspirators are fairly common and often are

granted by district courts.”); United States v. Savin, No. 00-CR-45, 2001 WL 243533, at *5

(S.D.N.Y. Mar. 7, 2001) (finding that the defendant was “entitled to a list of known unindicted

co-conspirators”); United States v. Bin Laden, 92 F. Supp. 2d 225, 241 (S.D.N.Y. 2000)

(requiring the government to provide “the identities, including all aliases and code names, of all

unindicted co-conspirators to whom it will refer at trial”); United States v. Rosenthal, No. 91-

CR-412, 1991 WL 267767, at *7 (S.D.N.Y. Dec. 3, 1991) (“To the extent that the government

knows of other persons who took part in the charged offenses with the intent of furthering the

                                                  4
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 9 of 15



illegal goals alleged, the government is ordered to disclose their identities and a general

description of each of their alleged roles.”).

       The Nachamie factors weigh in favor of disclosure in the present case. While there are

only two Defendants, the Superseding Indictment makes clear that many other (as yet

unidentified) individuals and entities were involved in the alleged conspiracy. Some of these

anonymous parties, namely the “principals of the Online Marijuana Marketplace Company” and

the “third party payment processors” are expressly implicated in the charged criminal conduct.

See Superseding Indictment, p. 2, para. 2. Others, such as the dispensaries selling marijuana

through the Online Marijuana Marketplace and the offshore acquiring banks allegedly used by

the Defendants to perpetuate their scheme, are said to have been involved in the relevant

transactions, but their knowledge of and complicity in the charged fraud is unclear. While the

precise number of individuals involved is impossible to determine due to the lack of detail

provided by the Superseding Indictment, for the time being it suffices that the conspiracy

extended well beyond the two Defendants. The temporal scope of the charged crime is similarly

broad, spanning approximately three years. See Nachamie, 91 F. Supp. 2d at 573 (finding that

this factor weighed in favor of disclosure where the alleged conspiracy operated for “more than

three years”). These considerations are relevant because “[i]f there are a large number of co-

conspirators and a long-running conspiracy, a defendant is more likely to be surprised by the

identity of other co-conspirators, whom he may never have met.” Id. at 572. The Superseding

Indictment, which again fails to identify a single person or entity other than the Defendants or

any specific date, clearly fails to provide “adequate notice of the particulars.” Id. The

voluminous nature of the discovery disclosed in this case thus far, including approximately

42,000 bates stamped pages and a drive containing about one terabyte of information,



                                                 5
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 10 of 15



complicates matters further. A bill of particulars naming all unindicted co-conspirators will, in

addition to facilitating a factual investigation, assist the Defense in preparing for a trial that may

involve certain out-of-court statements by alleged co-conspirators. Without this information, the

Defense will lack the notice required to easily recognize out-of-court statements which may be

offered into evidence under Fed. R. Evid. 801(d)(2)(E).

       Identification of uncharged co-conspirators in a case where the allegations span multiple

years and involve several different individuals is necessary to permit the defense to identify and

investigate potentially relevant witnesses. This logic is no less applicable to others who

participated in the events giving rise to the charges, regardless of whether or not the government

deems them co-conspirators. Accordingly, judges in this District have ordered the government

to identify such other participants. See Lino, 2001 WL 8356, at *5 (“[T]he Government shall

specify each of the publicly traded companies that entered into unlawful agreements with the

enterprise and each of the names of the union locals that were the objects of the pension fund

fraud.”); Savin, 2001 WL 243533, at *2 (requiring identification of “each of the ‘others’ to

whom [the defendant] allegedly arranged for [client’s] funds ‘to be transferred through a series

of intercompany transfers’”). In the present case, Mr. Akhavan requests that the government be

ordered to identify the dispensaries and offshore acquiring banks involved in the transactions at

issue. The Defense anticipates that such disclosure will lead to evidence supporting the

legitimacy of Mr. Akhavan’s business and the relevant transactions.

///




                                                   6
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 11 of 15



   B. Identities of Allegedly Defrauded United States Banks and Other Financial
      Institutions and Their Means of Processing Payments (Requests 4, 5, and 6)

       “An indictment should name . . . the persons defrauded when they are known by the

government.” United States v. Orena, 32 F.3d 704, 714–15 (2d Cir. 1994) (citation omitted).

Thus, the Second Circuit has held that a trial judge “exceeded his discretion . . . by denying a bill

of particulars identifying at least the victims of discrete extortionate schemes that the prosecution

intended to prove.” Davidoff, 845 F.2d at 1154. While the result reached in Davidoff was driven

in part by the court’s concern regarding the breadth of the RICO statute, the Superseding

Indictment in the present case raises similar concerns. See United States v. Rajaratnam, No. 09-

CR-1184, 2010 WL 2788168, at *2 (S.D.N.Y. July 13, 2010) (“[I]n complex conspiracy cases

like this one, the potential for unfair surprise and the difficulty of preparing a defense are

amplified.”); United States v. Alegria, No. 90-CR-0450, 1991 WL 33284, at *3 (S.D.N.Y. Mar.

7, 1991) (applying Davidoff to indictment “on the similarly broad charge of conspiracy”).

Several judges in this District have, moreover, required the government to identify alleged

victims where the indictment failed to provide that information. See United States v. Zandstra,

No. 00-CR-209, 2000 WL 1368050, at *6 (S.D.N.Y. Sept. 20, 2000) (“[T]he Government is

directed to provide [the defendant] with a bill of particulars identifying the approximate dates of

the allegedly fraudulent mailings, and the names of the alleged victims, if known.”); United

States v. Hennessy, No. 92-CR-0709, 1993 WL 137766, at *3 (S.D.N.Y. Apr. 23, 1993) (“[T]he

Government in this case must disclose which union members will be alleged to have turned over

their ballots in response to the defendants’ extortionate demands.”); Alegria, 1991 WL 33284, at




                                                  7
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 12 of 15



*3 (“[T]he Government must provide any known identity of the owners of the stolen vehicles as

to which the Government intends to adduce proof.”). 1

        In the present case, not only is disclosure of the relevant banks necessary for the Defense

to identify and investigate the transactions underlying the government’s charges, but it is also

necessary to a potential argument that venue is lacking under Fed. R. Crim. P. 18. The only

mention of this District in the Superseding Indictment is the conclusory allegation that the crime

occurred “in the Southern District of New York and elsewhere.” Superseding Indictment, p. 12,

para. 15. The utter lack of underlying factual detail regarding the location of the offense renders

it impossible for Mr. Akhavan to conclusively verify or refute this assertion. The Defense,

however, is not presently aware of any connection between the conduct alleged in the

Superseding Indictment and this District. To the extent the government will argue that venue is

proper in the Southern District of New York due to the location of the relevant banks, the

identities of those banks should be disclosed to the Defense forthwith.

        Mr. Akhavan additionally requests the identities of those banks that offered payment

processing services directly to merchants and those that used third-party entities to process

payments. See Superseding Indictment, p. 5, para. 7. Because the alleged fraud at issue in this

case occurred, if at all, in the processing of credit and debit card payments, it is crucial that the

Defendant know the means by which this processing is alleged to have occurred for the relevant

financial institutions. The requested disclosure will also assist the Defense in locating potential

witnesses for banks that utilized third-party processors.



1
  Much like the issue of unindicted co-conspirators, there are decisions in this District both
granting and denying requests for identification of alleged victims. The Defense respectfully
submits that, in the present case, disclosure is warranted in light of the breadth of the charge, the
lack of factual detail provided by the Superseding Indictment, and the relevance of this
information to the venue issue discussed below.
                                                   8
         Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 13 of 15



    C. Dates and Locations of Mr. Akhavan’s Alleged “Miscoding” and List of Phony
       Merchants Allegedly Created (Requests 7 and 8)

        While defendants are not entitled to advance knowledge “of the evidence the government

will introduce,” they “should have some notice . . . of particular illegal acts the government will

seek to prove, if not identified in the indictment. . . . Where a conspiracy is charged, those

‘specific acts’ include particular illegal actions on the part of a defendant within the alleged

object of the conspiracy . . . .” United States v. Altimari, No. 93-CR-650, 1994 WL 116086, at

*3 (S.D.N.Y. Mar. 25, 1994); Alegria, 1991 WL 33284, at *3 (holding that information

“regarding the dates, times, and places of the alleged offenses . . . falls within the ambit of the

rule in” Davidoff “as information essential for the defendants to prepare a defense against the

charges”). Here, the Superseding Indictment alleges that, at some point in an approximately

three-year period (“[f]rom at least in or about 2016, up to and including in or about 2019,”

Superseding Indictment p. 1, para. 1), Mr. Akhavan joined a conspiracy “to deceive United

States banks and other financial institutions into processing in excess of one hundred million

dollars in credit and debit card payments for the purchase and delivery of marijuana products.”

See id. This charge is not supported by reference to any particular action (identified by time

and/or place) on Mr. Akhavan’s part. Rather, the Superseding Indictment proceeds with general

averments, devoid of any meaningful factual detail, such as the allegation that the Defendants

and others “used merchant codes for other products – typically referred to as ‘miscoding’ – in

order to get around” credit card company rules, id. at p. 6, para. 9, and “arranged for the

money received from the Online Marijuana Marketplace Company’s customers to be disguised

as payments to over a dozen phony online merchants and other non-marijuana businesses,” id. at

p. 2, para. 2.




                                                  9
           Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 14 of 15



       These charges are, “quite obviously, much less specific than” those at issue in other

conspiracy cases, “e.g., a charge that a defendant, on or about a particular date, possessed drugs

with the intent to distribute them.” Altimari, 1994 WL 116086, at *3. Accordingly, while not all

defendants are entitled to a bill of particulars regarding actions taken in furtherance of an alleged

conspiracy, see, e.g., Hennessy, 1993 WL 137766, at *3, such information is necessary to Mr.

Akhavan’s ability to prepare a defense in this case. See Pinto-Thomaz, 352 F. Supp. 3d at 302

(“[C]ourts’ decisions to grant bills of particulars are not predetermined by the nature of the

charges filed, but dependent upon the complexity of the facts at issue and degree of disclosure

already offered.”); United States v. Ikoli, No. 16-CR-148, 2017 WL 396681, at *5 (S.D.N.Y. Jan.

26, 2017) (finding bank fraud indictment “arguably insufficient to satisfy the Government’s

obligations” where, among other things, it “broadly identifie[d] the timeframe of the charges,”

“provide[d] limited location information” (alleging that the crime was committed “in the

Southern District of New York and elsewhere”), failed to “identify any particular institution” that

was allegedly defrauded, and did not identify the specific transactions at issue); Rajaratnam,

2010 WL 2788168, at *3 (“[C]ourts have sometimes ordered the government to provide more

particulars about overt acts alleged in terms too general to enable the defendant to defend against

them.”).

///




                                                 10
           Case 1:20-cr-00188-JSR Document 34 Filed 05/11/20 Page 15 of 15



          Mr. Akhavan cannot meaningfully prepare his trial defenses without additional detail

regarding the very acts that he is accused to have taken in furtherance of the alleged fraud. He

should not, for example, be required to exhaustively review approximately three years of

transactions in an attempt to identify the purported miscoding referenced in the Superseding

Indictment. Mr. Akhavan similarly is entitled to know the identities of the so-called phony

merchants that he is accused of creating in order to perpetuate the fraud. While the Superseding

Indictment does list some of those entities, that list is expressly characterized as non-exhaustive.

See Superseding Indictment, p. 11, para. 13.

       D. Whether the Relevant Transactions Involved Medical Marijuana (Request 8)

          Lastly, Mr. Akhavan requests that the government be required to specify whether the

relevant transactions involved medicinal marijuana. To the extent that the transactions were for

medicinal purposes, including to fill prescriptions issued by medical doctors, that fact supports

an argument that Mr. Akhavan harbored a good-faith belief in the legality of his actions.

III.      CONCLUSION
          For the foregoing reasons, the Defendant respectfully requests that this Honorable Court

grant his motion for a bill of particulars pursuant to Fed. R. Crim. P. 7(f).

          DATED this 11th day of May, 2020.
                                                       Respectfully submitted:
                                                       CHESNOFF & SCHONFELD

                                                       /s/ David Z. Chesnoff
                                                       DAVID Z. CHESNOFF, ESQ.
                                                       Admitted Pro Hac Vice
                                                       Nevada Bar No. 2292
                                                       520 South Fourth Street
                                                       Las Vegas, Nevada 89101
                                                       Tel: (702) 384-5563
                                                       dzchesnoff@cslawoffice.net
                                                       Attorney for Defendant Hamid Akhavan


                                                 11
